UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 07-2172



DIANE VON FURSTENBERG STUDIO,

                   Plaintiff - Appellee,

             v.


CATHERINE     SNYDER,     d/b/a     Cathy     3254,    d/b/a
katrina3254@vendio.com, d/b/a katrina3254@mailstep.com, d/b/a
Fairfax Trading Company,

                   Defendant - Appellant,

             and


JOHN DOES, 1-15; XYZ CORPORATIONS, 1-15,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-01356-JCC)


Submitted:    September 3, 2008            Decided:   September 18, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Snyder, Appellant Pro Se. Kevin B. Bedell, Janet Shih
Hajek, GREENBERG & TRAURIG, LLP, McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Catherine   Snyder     appeals   the   district   court’s    order

entering judgment against her on Plaintiff’s trademark infringement

claim under 15 U.S.C. § 1114 (2000), trademark dilution claim under

15 U.S.C.A. § 1125(c) (West 1998 & Supp. 2008), and under Virginia

common law.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s judgment.           See

Diane Von Furstenberg Studio v. Snyder, No. 1:06-cv-01356-JCC (E.D.

Va. filed Oct. 23, 2007; entered Oct. 24, 2007).*         We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED




     *We note that the district court erred in holding that the
Plaintiff’s registration provided Snyder with constructive notice
for the purposes of the damages award. This error was harmless,
however, because Plaintiff was entitled to elect statutory damages
even if Snyder had no actual notice of the registration of
Plaintiff’s mark.    See 15 U.S.C. §§ 1116(d)(1)(B)(I), 1117(c)
(2000).


                                   - 3 -